Citation Nr: 1506314	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-05 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for lip/mouth numbness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In June2013, the Veteran presented testimony before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.


FINDINGS OF FACT

1. The Veteran's lip/mouth numbness due to VA treatment was not the result of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, nor was it due to an event not reasonably foreseeable.  

2. In regard to numbness, there was a failure of informed consent and an event not reasonable foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for disability of lip/mouth numbness as a result of VA medical treatment have been met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.361, 17.32 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002) have been met.  By correspondence dated in July 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information he was responsible for providing and of the evidence that VA would attempt to obtain.  This letter also provided notice as to how VA assigns disability ratings and effective dates.  The appeal issue was most recently readjudicated in the May 2013 supplemental statement of the case. 

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and VA and private treatment records.  No other outstanding records have been identified.  


A VA medical opinion was obtained in October 2011 and an addendum opinion in January 2012.  These opinions were based on a review of the claims folder and are supported by adequate rationale.  The report is adequate and further opinion is not needed. 

During the hearing, the issues were clarified, the legal concepts were explained and there was inquiry as to outstanding evidence.  The actions of the Veterans Law Judge supplement VCAA and comply with 38 C.F.R. § 3.103.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. See 38 C.F.R. § 3.159 (2014).




Analysis

An appellant may be awarded VA compensation for a qualifying additional disability caused by VA medical care in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151.  A disability is considered a qualifying disability if it was not the result of the Veteran's willful misconduct, and if it was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable.  Id.  

To determine whether a veteran has additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).

Claims based on additional disability due to medical treatment must meet certain causation requirements.  See 38 C.F.R. § 3.361(c), (d).  To establish causation, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a veteran received treatment and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused the additional disability, it must be shown that the medical treatment caused the additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the medical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

In various statements and testimony, the Veteran asserts that he suffered additional disability because of VA surgical treatment.  Specially, he states that the doctor did not exercise due care by removing more polyps than originally discussed and he cut too deep, hitting a nerve.  He also asserts that he was not properly informed of the possible residuals of the procedure.

VA records show that the Veteran underwent initial dental consultation on March 17, 2011 where a lesion of the inside lower lip was noted.  There was no mention of numbness of the lip or mouth.  The Veteran underwent a biopsy of the lower lip lesion on April 1 2011.  Informed consent for this procedure was completed.  

On April 7, 2011, the Veteran had the sutures removed.  He reported having loss of sensation to the surface of his left lip measuring .5cm by 1 cm.  The dental examiner indicated this numbness may be short or long term, but no further treatment would be necessary.   

At a dental consultation on June 2, 2011, the Veteran reported drooling from the corner of his mouth on the left side and not being able to feel it.  The examiner indicated that the Veteran has anesthesia, possibly permanent, on his lower lip and mucosa, as a result of the VA surgical biopsy procedure.  He stated that the Veteran understood that this numbness was a risk of the procedure, and that possibility of sensation returning could take months.  

In October 2011, a medical opinion was provided by the Chief of Dental service at the Fargo VA medical center.  He indicated that based on review of all available evidence, he found that there was no evidence showing that the incision/excision extended beyond what was indicated to remove the questionable tissue.  He further stated that the Veteran's lip numbness is most likely caused by, or a result of the biopsy.  

In January 2012, an addendum opinion was provided by the Chief of Dental service for clarification.  He asserted that the health care provider that performed the Veteran's surgery did not fail to exercise the degree of care that would have been expected.  He stated that the procedure appeared to have proceeded as would be expected, and provided in a manner as would be expected.  He indicated that the biopsy consent form does not specifically note numbness as a potential risk of the procedure, nor does the progress note associated with the biopsy mention informing the Veteran of the possibility of numbness.  He stated that numbness, however, would not normally be expected with such a procedure, and the omission of this possibility from the existing consent template does not seem inappropriate, but should perhaps be considered in the future.  He asserted that it could reasonably be assumed that the Veteran did not know numbness was a possible consequence of the procedure.  

Fault

Upon review, the evidence of record does not establish that the Veteran's lip/mouth numbness is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination.  

Although the evidence shows that the Veteran's continued lip/mouth numbness is the result of his biopsy completed at the VA, the degree of care or treatment given is that what would have been expected of a reasonable healthcare provider.  The most probative opinion on the matter is the opinion provided by the Chief of Dental service, which weights against the claim.  He indicated that, based upon review of the record, the examiner exercised the appropriate degree of care.  

We have considered the Veteran's statements and hearing testimony.  The Veteran is competent to report that he was told by the dentist, in essence that he had gone too deep with the knife and he should not have.  See Jandreau v. Nicholson, 492 F.3d 1372.  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to.  Waters v. Shinseki, 601 F.3d 1274 (2010).  Although we have considered this lay evidence, it pales in significance when compared to the actual records and the opinion of the medical professional that there was no fault.  Accordingly, the most probative evidence in this case are the VA opinions and other treatment records which reflect that the VA acted with reasonable care and due diligence in treating the Veteran.

Informed Consent and Foreseeability

Benefits under the provisions of 38 U.S.C.A. § 1151 may be granted, even if there is no fault, if there is a failure of informed consent or an event that was not reasonably foreseeable.  The January 2012 Memo established that the consent form would not have addressed numbness and that it could be concluded that the patient did not know that numbness was a possible consequence of the procedure.  Furthermore, numbness would not normally be expected from such procedure.  

We find that there was a failure of informed consent and that the numbness borders on an event not reasonably foreseeable.  The informed consent form did not address this type of consequence, it cannot be expected that he should have known of the possibility of numbness and he testified that he did not know of this potential consequence.   The benefit sought on appeal is granted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for lip/mouth numbness is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


